             Case 7:19-cv-02025-VB Document 1 Filed 03/05/19 Page 1 of 8



LAW OFFICES OF
JARED M. LEFKOWITZ
1001 Avenue of the Americas, 11th Floor
New York, NY 10018
(212) 682-1440
JML@JMLefkowitzLaw.com
Attorney for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
VINCENT ESPOSITO,
JULY 4 EVER FIREWORKS, INC.,
JULY 4 EVER CO., LTD,
                                                                    Case No.
                          Plaintiffs,

        - against -

INFORMATION TECHNOLOGY CORP. and
FIREWORKS EXTRAVAGANZA, INC.,                                       COMPLAINT

                           Defendants.                              JURY TRIAL DEMANDED
---------------------------------------------------------------X

                 Plaintiffs, by and through their counsel Jared M. Lefkowitz, as and for their

Complaint against the above named Defendants allege as follows:

                 1. This is an action under 15 USC §1125(a) and (d), along with related New York

State claims under New York General Business Law §§133 and 349, and conversion.

                 2. As described below, Defendants have hijacked Plaintiff’s website so that

anytime any customer enters Plaintiff’s web address “JULY4EVER.COM” they are diverted

to Defendants’ website “FWEXTRAVAGANZA.COM.” See Exhibit A which is a print out

of the Defendants’ web page that loads upon typing in Plaintiffs’ web address as of the date

of this Complaint.
           Case 7:19-cv-02025-VB Document 1 Filed 03/05/19 Page 2 of 8



               3.    In addition, Defendants have hijacked all email addresses for the

JULY4EVER domain name such that any email sent to one of Plaintiff’s email addresses is

received by Defendants.



                        PARTIES, JURISDICTION, AND VENUE

               4. Plaintiff Vincent Esposito is an individual residing on Staten Island, NY.

               5. Plaintiffs July 4 Ever, Fireworks, Inc. and July 4 Ever Co., Ltd. are corporations

with a principal place of business in Newburgh, NY. Both corporations are collectively

referred to herein as “July 4 Ever.”

               6. Plaintiff July 4 Ever, Fireworks, Inc. is owned by Anthony Esposito, Plaintiff

Vincent Esposito’s brother. Anthony has been in the fireworks business for over 20 years.

               7. Plaintiff July 4 Ever Co., Ltd. is owned by Plaintiff Vincent Esposito. Vincent

has been in the fireworks business for over 30 years.

               8. Upon information and belief both Defendants are owned and controlled entirely

by John Sagaria.

               9. Defendant Fireworks Extravaganza, Inc. (“FEI”) maintains a principal place of

business at 382 Rock Cut Road, Newburgh, NY.

               10. Defendant Information Technology, Corp. (“ITC”) maintains a principal place

of business at 121 Gertrude Avenue, Paramus, NJ 07652.

               11. This Court has original subject mater jurisdiction based upon 15 USC §1125(a)

and (d), and supplemental jurisdiction pursuant to 28 USC §1367 .


                                                 2
            Case 7:19-cv-02025-VB Document 1 Filed 03/05/19 Page 3 of 8



                12. Venue is proper in the Southern District of New York in that FEI maintains a

principal place of business at 382 Rock Cut Road, Newburgh, NY within the Southern District of

New York.



                           FACTS APPLICABLE TO ALL COUNTS

                13. July 4 Ever is in the fireworks business, including but not limited to the shooting

of fireworks displays in the tri-state area, for the past 20+ years.

                14.      In 1998 Plaintiff Vincent Esposito registered the domain name

“JULY4EVER.COM.”

                15. Although July 4 Ever and FEI are and have been competitors, Vincent Esposito,

Anthony Esposito, and John Sagaria were friends until approximately 2016 when there was a falling

out.

                16. Prior to the falling out in 2016, July 4 Ever would, from time to time, engage

FEI to shoot fireworks displays and July 4 Ever also engaged ITC to maintain July 4 Ever’s website.

                17. In 2002 Vincent Esposito and July 4 Ever engaged ITC and Sagaria to create the

website “JULY4EVER.COM.”

                18. Beginning in 2002, ITC maintained July 4 Ever’s website JULY4EVER.COM

on their server.

                19. In 2003, ITC created email accounts associated with the JULY4EVER domain

name and website.

                20. In March 2007 Sagaria advised Vincent that ITC was switching servers, and

asked Vincent to fill out paperwork to approve the server switch, which Vincent did.


                                                   3
           Case 7:19-cv-02025-VB Document 1 Filed 03/05/19 Page 4 of 8



               21. Instead, Sagaria filed paperwork transferring ownership of the domain name

“JULY4EVER.COM” to ITC.

               22.    Sagaria advised that the transfer of ownership was a mistake, and it was

Vincent’s understanding from Sagaria that the mistake had been immediately corrected and that

ownership had been transferred back to Vincent.

               23. In any event, there were no issues with the emails or website at that time so

Vincent and July 4 Ever were unaware that ownership of the domain name had in fact been retained

by Sagaria and ITC.

               24. As noted, there was a falling out in or about 2016, and in or about 2017 Vincent

and July 4 Ever discovered that all web traffic to JULY4EVER.COM was being diverted to Sagaria’s

competing company FEI’s website “FWEXTRAVAGANZA.COM.”

               25. They also became aware that the emails to the JULY4EVER domain name were

being received by Defendants, and not Plaintiffs.

               26.      Demand has been made for return of ownership and control of

JULY4EVER.COM to Vincent Esposito, to no avail.



                                            COUNT I

                       15 USC §1125(a) - False Designation of Origin

               27.    Defendants have caused July 4 Ever’s domain name to automatically be

redirected to Defendants’ web address, which is likely to cause confusion, mistake, or to deceive as

to the affiliation, connection, or association of Defendants with July 4 Ever.




                                                 4
               Case 7:19-cv-02025-VB Document 1 Filed 03/05/19 Page 5 of 8



                 28. Defendants' use of Plaintiff’s domain name is a false designation of origin and/or

a false or misleading representation and description.

                 29. The use is likely to cause confusion, cause mistake or deceive as to an affiliation,

connection or association of Defendants with July 4 Ever as to the origin, sponsorship or approval

of Defendants' products or services by July 4 Ever.

                 30. Defendants' activities are in willful disregard of July 4 Ever’s rights.

                 31. Defendants have used and continue to use the domain name with the knowledge

that they are likely to cause confusion, mistake or deceive as to an affiliation, connection or

association of Defendants' products and services with July 4 Ever.

                 32. Accordingly, Defendants' actions constitute trademark infringement under 15

U.S.C. §1125(a).

                 33. July 4 Ever is suffering irreparable harm and damage as a result of Defendants'

false designation of origin and false and misleading representations and descriptions, such that

money damages would not adequately compensate July 4 Ever for the harm to its proprietary rights,

established goodwill and business reputation, and such that a permanent injunction enjoining

Defendants continued use of the domain name is necessary.




                                              COUNT II

                           15 USC §1125(d) - Cyberpiracy Prevention

                 34.   The domain name registered by Plaintiff in 1998 “JULY4EVER.COM” is

distinctive.



                                                    5
           Case 7:19-cv-02025-VB Document 1 Filed 03/05/19 Page 6 of 8



               35. Defendants have used such domain name with a bad faith intent to profit from

the use of such domain name.

               36. July 4 Ever therefore seeks an order and injunction directing Defendants

to permanently restore control of JULY4EVER.COM to July 4 Ever, along with Defendant's

profits in an amount to be determined at trial, but believed to be no less than $1 million, actual

damages sustained by July 4 Ever in an amount to be determined at trial but believed to be no less

than $1 million, along with treble damages.



                                          COUNT III

                            New York General Business Law §133
                        Use of Name or Address With Intent to Deceive

               37.   For the foregoing reasons, July 4 Ever seeks an order and injunction

directing Defendants to permanently restore control of JULY4EVER.COM to July 4 Ever.



                                          COUNT IV

                             New York General Business Law § 349
                                 Deceptive Acts and Practices

               38.   For the foregoing reasons July 4 Ever seeks an order and injunction

directing Defendants to permanently restore control of JULY4EVER.COM to July 4 Ever,

actual damages sustained by July 4 Ever in an amount to be determined at trial, but believed to

be no less than $1 million, along with treble damages.




                                                6
           Case 7:19-cv-02025-VB Document 1 Filed 03/05/19 Page 7 of 8



                                            COUNT V

                                            Conversion

               39. Defendants inappropriately misappropriated cash, revenues, and the goodwill

of the domain name that belongs to July 4 Ever.

               40. Such willful misappropriation of July 4 Ever’s revenue and assets constitutes

conversion.

               41. Defendants' conversion has damaged July 4 Ever in an amount to be determined

at trial, but believed to be no less than $1 million, along with punitive damages.



       WHEREFORE, July 4 Ever demands judgment as follows:

       A. On the First Count, a permanent injunction.

       B. On the Second Count, a permanent injunction, Defendant's profits in an amount to be

determined at trial, but believed to be no less than $1 million, actual damages in an amount to be

determined at trial but believed to be no less than $1 million, and treble damages.

       C. On the Third Count, a permanent injunction.

       D. On the Fourth Count, a permanent injunction, actual damages in an amount to be

determined at trial but believed to be no less than $1 million, and treble damages.

       E. On the Fifth Count, damages in an amount to be determined at trial, but believed to be

no less than $1 million, along with punitive damages.




                                                  7
           Case 7:19-cv-02025-VB Document 1 Filed 03/05/19 Page 8 of 8



       F. Reasonable attorneys fees as permitted by the relevant statutes, costs, and such other and

further relief as the Court deems just and proper.




Dated: New York, NY
       March 1, 2019
                                                     LAW OFFICES OF
                                                     JARED M. LEFKOWITZ

                                                     By______________________
                                                     Jared M. Lefkowitz (JL 6920)
                                                     1001 Avenue of the Americas, 11th Floor
                                                     New York, NY 10018
                                                     Tel (212) 682-1440
                                                     JML@JMLefkowitzLaw.com
                                                     Attorney for Plaintiffs




                                                 8
